DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 25, 2021 has been entered. Claims 13-19 has been added and claims 1-12 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 2016/0309246) in view of Yoo et al. (US 2016/0073200), hereafter Yoo, and Reich (US 2003/0048912).

Regarding claim 1, O’Keeffe teaches an audio reproduction device (FIG. 2A the electrical switch assembly) comprising: 
a body (FIG. 2A the body of the electrical switch assembly) comprising:
(FIG. 2B regions 240a, 240b, 240c and 240d of the faceplate 105) comprising at least one audio playback adjustment region (para. [0037] region 240d enables the user to adjust the volume, song selection, playing or pausing music or selecting an input source) and at least one touch region (para. [0037] regions 240a, 240b, and 240c controls the operation of the electrical switches); 
a memory (para. [0044] the memory that stores the instructions executable by the processor) storing mapping information (para. [0044] data related to the relationship between the input from the regions 240a, 240b, 240c and 240d) for mapping between a user input received based on the input from the audio playback adjustment region (para. [0037], [0044] the user input from region 240d) and function information of the audio reproduction device (para. [0044]-[0047] a relationship between the user input from region 240d and its associated function has to be set in memory in order for the speaker processor 308 to adjust the audio); 
a processor (FIG. 3 speaker processor 308);
obtain an audio signal (para. [0042] the electrical switch assembly receives the wireless audio signals via antenna 305),
wherein the processor (FIG. 3 speaker processor 308) is configured to obtain the function information of the audio reproduction device (para. [0044]-[0047] the audio adjustment according to the input from region 240d such as volume adjustment) based on the mapping information as the user input is received (para. [0044]-[0047] the speaker processor retrieves/receives the degree of audio adjustment based on the user input according to region 240d) and to control the audio reproduction device (FIG. 2A the electrical switch assembly) according to the obtained function information of the audio reproduction (para. [0044]-[0047] the output of speaker 205 will change based on the user’s input according to region 240d); and 
a speaker (FIG. 3 speaker 205) controlled by the processor (FIG. 3 speaker processor 308) to generate sound (para. [0044]-[0047] the speaker 205 output is based on controls from the speaker processor 308); however, O’Keeffe is silent to wherein the audio playback adjustment region is a wheel region, and adjusting at least one of color and brightness according to the obtained function information.
Yoo teaches an audio reproduction device (FIG. 6 headset 10) comprising:
a user interface (para. [0167], [0178] wheel-key 420) comprising at least one wheel region (para. [0168], [0178] the button 42 may be a wheel-key type button part having a wheel-key 420 rotatable in a clockwise or counterclockwise direction and performing volume adjustment, music search, and radio channel search through a rotation manipulation of the wheel-key 420) configured to enable a user to adjust audio playback (para. [0168], [0178] the button 42 – which includes the wheel-key 420 – allows the user to adjust audio playback) and a touch region (para. [0168], [0181] the power button 421 which may be a touch button) configured to enable the user to select different modes of operation (para. [0168], [0181] the power button 421 may perform the function of a mode selection button); however, Yoo does not teach adjusting at least one of color and brightness according to the obtained function information.
Reich teaches an audio reproduction device (FIG. 1 apparatus 10) comprising:
a lighting unit (FIG. 1 light source 208) capable of adjusting at least one of color and brightness (para. [0034]-[0035] the control device 204 may adjust the overall brightness or the overall color of the light source 208), and 
(FIG. 1 control device 204) is configured to control the lighting unit (FIG. 1 light source 208) to adjust at least one of color or brightness according to a processed audio signal (para. [0034]-[0036] a user may control the control device 204 to adjust to overall brightness or overall color of the light source 208 by controlling the amplitude of the audio signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keeffe to include a rotatable wheel interface that allows the user to adjust audio playback, as taught by Yoo. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe to further include adjusting at least one of color and brightness according to an obtained DJ effect, as taught by Reich.
One of ordinary skill would have been motivated to include: a rotatable wheel interface that allows the user to adjust audio playback, as taught by Yoo, to provide an engaging audio adjustment mechanism; and adjusting at least one of color and brightness according to a DJ effect, as taught by Reich, to integrate entertainment lighting and sound reinforcement in a cost effective manner (para. [0012]).

Regarding claim 3, the combination of O’Keeffe, Yoo and Reich teaches the audio reproduction device of claim 1. 
Reich further teaches wherein the lighting unit (FIG. 1 light source 208) comprises: 
a first light (FIG. 2 the LEDs in the inner portion of the apparatus 100) configured to fill a unit surface of the speaker (FIG. 2 illustrates LEDs arranged in the inner surface of the apparatus 100); and 
(FIG. 2 the LEDs on the perimeter of the apparatus 100) arranged on a contour portion of the unit surface of the speaker (FIG. 2 illustrates LEDs arranged on the perimeter of the apparatus 100).

Regarding claim 6, the combination of O’Keeffe, Yoo and Reich teaches the audio reproduction device of claim 1. 
Yoo further teaches wherein the touch region (FIG. 7A power button 421) is mounted inside the wheel region (para. [0180] the power button 421 may be disposed within the center of the wheel-key 420 as illustrated on FIG. 7A) and is provided independent of a rotation of the wheel region (para. [0178]-[0181] the power button 421 is provided independent of the rotation of the wheel-key 420 since the rotation of the wheel-key 420 does not effect the functions of the power button 421).

Claims 7 and 12 are rejected for similar reasons as claim 1 since the audio reproduction device taught by the combination of O’Keeffe, Yoo and Reich performs the steps.

Claim 8 is rejected for similar reasons as claim 7 since the combination of O’Keeffe, Yoo and Reich teaches “controlling the audio reproduction device” of claim 7 which reads on “controlling at least one speaker . . . included in the audio reproduction device” (an audio reproduction device is understood to have a speaker thus controlling audio reproduction device entails controlling its audio output) and a speaker (O’Keeffe – FIG. 3 speaker 205).

Regarding claim 9, the combination of O’Keeffe and Yoo teaches the method of claim 7.
(para. [0044]-[0047] the audio adjustment according to the input from region 240d such as volume adjustment) comprises audio reproduction function information (para. [0044]-[0047] the audio adjustment according to the input from region 240d may be a volume adjustment).

Regarding claim 13, O’Keeffe, Yoo and Reich teaches the audio reproduction device of claim 1.
Reich further teaches wherein the processor (FIG. 1 control device 204) is further configured to control the lighting unit (FIG. 1 light source 208) to output the light from the plurality of lights (FIG. 1 the plurality of lights of the light source 208) based on the processed DJ effect providing the sound presentation with respect to the audio signal (para. [0034]-[0036] a user may control the control device 204 to adjust to overall brightness or overall color of the light source 208 by controlling the amplitude of the audio signal).

Regarding claim 14, the combination of O’Keeffe, Yoo, and Reich teaches the audio reproduction device of claim 13. 
Reich further teaches wherein the lighting unit (FIG. 1 light source 208), which outputs the light from the plurality of lights (FIG. 2 the plurality of sets of LEDs 130 of the light source 208) based on the processed DJ effect providing the sound presentation with respect to the audio signal (para. [0034]-[0036] a user may control the control device 204 to adjust to overall brightness or overall color of the light source 208 by controlling the amplitude of the audio signal), is arranged on an upper part of the audio reproduction device (FIG. 2 illustrates the plurality of sets of LEDs arranged on the upper part of the apparatus 100).

Regarding claim 15, the combination of O’Keeffe, Yoo, and Reich teaches the audio reproduction device of claim 1. 
The combination of Yoo and Reich teaches “wherein the processor is further configured to change a lighting effect category based on the user input received through the at least one wheel device” since Yoo teaches adjusting audio output via a wheel device and Reich teaches adjusting lighting effects based on the processed audio. By adjusting the audio output using the wheel device, as taught by Yoo, the lighting effect would change as suggested by Reich. 

Regarding claim 19, the combination of O’Keeffe, Yoo, and Reich teaches the audio reproduction device of claim 1. 
O’Keeffe further teaches wherein the processor (FIG. 3 speaker processor 308) is further configured to receive the audio signal (para. [0042] the wireless audio signals) through a wireless communication interface (FIG. 3 antenna 305) from an external device (para. [0042] the speaker processor 308 receives the wireless audio signals from an external device through the antenna 305).
	
Claims 4-5, 10-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Yoo, Reich and official notice.


The Examiner takes official notice that it is well-known and conventional in the art for a device to include a lighting unit that displays function information. For example, speakers typically come with an LED that informs the user as to whether a device is actively on or powered off.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of O’Keeffe, Yoo and Reich to include a lighting unit that is controlled by the processor to display the obtained function information of the audio reproduction device by emitting light from the audio reproduction device, as suggested by well-known and conventional teachings in the art. 
One of ordinary skill would have been motivated to include this modification to notify a user of the device’s present state. 

Regarding claim 5, the combination of O’Keeffe, Yoo and Reich teaches the audio reproduction device of claim 1; however, O’Keeffe, Yoo and Reich are silent to a display which is controlled by the processor to display the obtained function information of the audio reproduction device.
The Examiner takes official notice that it is well-known and conventional in the art for devices to include a display to display obtained function information. For example, displays are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of O’Keeffe and Yoo to include a display which is controlled by the processor to display the obtained function information of the audio reproduction device, as suggested by well-known and conventional teachings in the art.
One of ordinary skill would have been motivated to include this modification this modification to notify the user of the device’s current operations. 

Claims 10-11 are rejected for similar reasons as claims 4-5 since the audio reproduction device taught by the combination of O’Keeffe, Yoo and Reich the Examiner’s reliance on official notice performs the method steps.  

Regarding claim 16, the combination of O’Keeffe, Yoo, and Reich teaches the audio reproduction device of claim 1; however, the combination of O’Keeffe, Yoo, and Reich is silent to selecting a folder based on the user input received through the at least one wheel device.
The Examiner takes official notice that it is well-known and conventional in the art to select folders, such as a music folder, based on the user input received through the at least one wheel device. For example, Apple iPods enables users to select folders based on inputs received through a wheel device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the 
One of ordinary skill would have been motivated to include this modification to provide an efficient means of controlling the audio reproduction device. 


Regarding claim 17, the combination of O’Keeffe, Yoo, and Reich teaches the audio reproduction device of claim 1; however, the combination of O’Keeffe, Yoo, and Reich is silent to selecting a music file based on the user input received through the at least one wheel device.
The Examiner takes official notice that it is well-known and conventional in the art to select a music file (e.g., music folders) based on the user input received through the at least one wheel device. For example, Apple iPods enable users select music files based on inputs received through a wheel device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of O’Keeffe, Yoo, and Reich to include selecting a music file based on the user input received through the at least one wheel device, as taught by conventional practices in the art. 
One of ordinary skill would have been motivated to include this modification to provide an efficient means of controlling the audio reproduction device. 


Regarding claim 18, the combination of O’Keeffe, Yoo, and Reich in view of official notice teaches the audio reproduction device of claim 17; however, the combination of O’Keeffe, 
The Examiner takes official notice that it is well-known and conventional in the art to receive a user input to press a button corresponding to a search mode to search a folder. For example, Apple iPods enable users to search for folders stored within the iPod by pressing a button on the iPod. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe, Yoo, and Reich to include wherein the processor is further configured to receive a user input to press a button corresponding to a search mode to search a folder, as suggested by conventional practices in the art. 
One of ordinary skill would have been motivated to include this modification provide an efficient means of controlling the audio reproduction device. 

Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive.
In the response filed May 25, 2021, Applicant argues that:
O’Keeffe does not teach “process[ing] [of] the audio signal and process[ing] [of] a disc jockey (DJ) effect which is to provide sound presentation with respect to the audio signal, based on a clockwise or counterclockwise rotation input received through the at least one wheel device and the function information of the audio reproduction device”, 
it would not have been obvious to a person of ordinary skill in the art (POSIA) at the time of the invention to modify the teachings of O’Keeffe and Yoo to include “control[ling] the lighting unit to adjust at least one of color or brightness of light emitted . . . based on the processed audio signal”, as allegedly taught by Nieuwlands, and, 
even assuming that there is motivation to modify the teachings of O’Keeffe and Yoo based on Nieuwlands, Nieuwlands does not teach “control[ling] the lighting unit to adjust at least one of color or brightness of light emitted . . . based on the processed audio signal”. 
The Examiner disagrees with arguments (1)-(3) for the following reasons. 
	With respect to argument (1), it appears that the crux of the argument is premised on the grounds that Applicant does not believe that O’Keeffe teaches a DJ effect. Instead, Applicant purports to argue that the volume adjustment taught by O’Keeffe does not qualify as a DJ effect. The Examiner disagrees because the claim does not define DJ effect and, under broadest reasonable interpretation, DJ effect has been broadly construed as any sound modification with volume adjustments falling within this broad construction of the term DJ effect. Moreover, while O’Keeffe does not teach the specific type of input required by the independent claims (i.e. input via a wheel device), Yoo teaches a wheel device that allows a user to modify volume thus, in combination, O’Keeffe and Yoo teaches “process[ing] [of] the audio signal and process[ing] [of] a disc jockey (DJ) effect which is to provide sound presentation with respect to the audio signal, based on a clockwise or counterclockwise rotation input received through the at least one wheel device and the function information of the audio reproduction device”.

	Lastly, regarding argument (3), Applicant argues that “control[ling] the lighting unit to adjust at least one of color or brightness of light emitted . . . based on the processed audio signal” since Nieuwlands analyzes video/audio content to produce video-based and/or audio-based ambient lighting data (emphasis added). As explicitly stated by Applicant, Nieuwland does teach modifying audio-based ambient lighting data. Additionally, according to paragraphs [0034]-[0036], the user may control the brightness of the LEDs by adjusting the amplitudes of the audio signals and, as previously mentioned in the response to argument (1), adjustment to the amplitudes of audio signals may be construed as DJ effects since the claims do not define otherwise. 
For the reasons set forth above, the Examiner finds arguments (1)-(3) unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNY H TRUONG/            Examiner, Art Unit 2653